Exhibit Farmers Capital Bank Corporation Computation of Ratio of Earnings to Fixed Charges and Preferred Dividends Dollars in thousands (Unaudited) Six months ended June 30, Twelve months ended December 31, 2009 2008 2008 2007 2006 2005 2004 Earnings 1. Pretax income - continuing operations 3,301 12,327 3,181 19,914 17,025 18,323 16,063 2. Fixed charges and Preferred Dividends (includes interest on deposits) 25,743 29,064 55,327 56,241 41,608 24,514 16,779 3. Total earnings including interest on deposits 29,044 41,391 58,508 76,155 58,633 42,837 32,842 4. Interest on deposits (17,155 ) (20,709 ) (39,045 ) (45,157 ) (32,554 ) (19,130 ) (13,381 ) 5. Total earnings excluding interest on deposits 11,889 20,682 19,463 30,998 26,079 23,707 19,461 Fixed Charges and Preferred Dividends 6. Interest expense 24,166 28,966 55,130 56,039 41,432 24,409 16,729 7. Preferred Stock dividends grossed up for tax @35% 1,097 - 8. Preferred stock discount accretion grossed up for tax @35% 249 - 9. Interest estimate - rental expense 231 98 197 202 176 105 50 10. Total fixed charges and preferred dividends including interest on deposits 25,743 29,064 55,327 56,241 41,608 24,514 16,779 11. Interest on deposits (17,155 ) (20,709 ) (39,045 ) (45,157 ) (32,554 ) (19,130 ) (13,381 ) 12. Total fixed charges and preferred dividends excluding interest on deposits 8,588 8,355 16,282 11,084 9,054 5,384 3,398 Ratio of Earnings to Fixed Charges and Preferred Dividends: Excluding Interest on Deposits (line 5 divided by line 12) 1.4 2.5 1.2 2.8 2.9 4.4 5.7 Including Interest on Deposits (line 3 divided by line 10) 1.1 1.4 1.1 1.4 1.4 1.7 2.0
